DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 5/17/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 is representative and claims “monitor commuications among a plurality of blockchain peers…and build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of the blockchain network.” It is unclear if “a plurality of blockchain peers” that the QoS graph is for is the same “a plurality of blockchain peers” that had their communications monitored. Examiner believes so – especially in view of Claims 8 and 15 - and therefore the second reference should be to “the plurality of blockchain peers.” In the event Examiner is incorrect, the claim should nominate a first plurality and a second plurality.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Bae (US Pub. 2019/0295078) and further in view of Goel (US Pub. 2019/0354397).
With respect to Claim 1, Binns teaches a system, comprising: a processor configured to; (Col. 3, lns. 15-39; processor.)
Monitor communications among a plurality of blockchain peers of a blockchain network and (Blockchain peers and a blockchain network will be taught later. col. 3, lns. 40-57; gossip protocol to share information. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content they do not have. Col. 6, lns. 41-60; devices may share everything they know. Col. 8, lns. 1-26; electoral or consensus process allows one or multiple client devices to make decisions. The individual or group of devices which make decisions are monitoring communications.)
build a state-and-QoS graph based on block heights and link qualities of a plurality of blockchain peers of the blockchain network; and (Block heights will be taught later. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content. Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS and link quality data, to all their neighbors. Since each shares to all their neighbors, each peer also collects the data from a plurality of peers.)
Generate a block delivery graph (BDG) based on the state-and-QoS graph; (To the extent the claim calls for it, visual graphing will be taught later. col. 5, lns. 35-53; by sharing information to neighbors, eventually every device has access to the complete information set, which is a network graph. Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content to all peers, thus the network graph is a block delivery graph.)
Prioritize delivery of the new block to the first subset of blockchain peers with respect to the second subset of blockchain peers among the plurality of blockchain peers based on the BDG and the first and second blockchain processing roles of the first and second subsets of blockchain peers, respectively. (First/Second subsets of blockchain peers will be taught later. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content they do not have.  Col. 6, lns. 41-60; devices may share everything they know, including device type. Col. 8, lns. 1-26; consensus decisions about how bandwidth will be shared, which is a prioritization of a delivery. It would have been obvious to one of ordinary skill prior to the effective filing date to consider the role of devices in delivering blocks because different roles do different things with blocks, see Goel, paras. 23, 29-30. See also Goel, para. 27, 30; priorities for different transaction requests, which suggests high priority block delivery to nodes verifying or endorsing those type of requests.)
But Binns does not explicitly teach a blockchain network or visual graphing.
Bae, however, does teach among a plurality of blockchain peers of a blockchain network and (First see Binns, col. 2, lns. 29-43; system may use peer to peer model rather than client server model. col. 8, lns. 1-49; devices receiving the same content but offset in time, then see Bae, paras. 5-6; blockchain peers are nodes in a network. Fig. 1, para. 64; blockchain peers generate log information. Para. 68; information includes who transmitted what and when to whom.)
A graph, wherein the BDG includes a plurality of nodes that represent the plurality of blockchain peers, respectively; (paras. 57-58, 110, 118, 124; graph database includes nodes with property information and edges with relationships having property information which is used to construct the visual graph. Fig. 3, paras. 77-78; three nodes represented by points including property information. Edges represent the interrelationship between the nodes including transaction volume and time. See also Fig. 7, paras. 138-141.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Binns with a blockchain network in order to maintain security and integrity in a decentralized network. (Bae, para. 4)
But modified Binns does not explicitly teach peer block heights.
Goel, however, does teach block heights (Examiner notes that Bae discloses a block height for the system, para. 140, Fig. 7. Examiner asserts that Binns gossips content sources (col 6, lns. 41-60) and needed and stored content (col. 8, lns. 25-49) and therefore the combination teaches the gossiping of block heights of a peer. Regardless, Goel discloses the block height of a given peer, para. 29.)
Identify a first subset of blockchain peers among the plurality of blockchain peers which performs a first blockchain transactional processing role and a second subset of blockchain peers in the blockchain network which perform a second blockchain processing role; (paras. 23, 29-30, 38; submitter, endorser, committer, orderer nodes. See also Bae, para. 56; verification peers and general peers.)
Identify a new block of the blockchain network that is to be committed to a blockchain ledger shared among the plurality of blockchain peers; (para. 30-32, 43, 55; new blockchain requests are endorsed, packaged into blocks, delivered to committing nodes and committed. Paras. 2, 24-26, 32, 51; committing to the shared ledger.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of modified Binns with the block heights in order to determine which peers need which data.

With respect to Claim 2, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to generate the BDG by an aggregation of a plurality of BDGs of a plurality of channels of the blockchain network. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Consequently the BDG is based on the BDG of peers coming over a plurality of channels. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 3, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to apply an optimization algorithm to map the state-and-QoS graph to the BDG. (col. 2, ln. 57 – col. 3, ln. 14; delivery optimization heuristics. col. 8, lns. 1-49; a group of clients may come to an optimized consensus by running a common algorithm. A consensus suggests a minimization of delivery equations for each device in the group, which is a mapping of QoS to the BDG. Devices may share the content that they have recently streamed, which allows their neighbors to adjust their requests accordingly.)

With respect to Claim 4, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to construct a cross-channel BDG based on latency and bandwidth properties of a plurality of channels of the blockchain network. (Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS data, to all their neighbors. col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data. Thus the system has a plurality of channels and can aggregate data. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 5, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of the blockchain peers.(col. 7, lns. 34-67; system updates information and only uses information if it is currently relevant. System determines how frequently information is shared.)

With respect to Claim 6, modified Binns teaches the system of claim 1, and Goel also teaches wherein the processor is configured to synchronize a state of the blockchain among the plurality of blockchain peers (para. 2; blockchain has a consensus ledger. para. 55; Ordering node delivers blocks to all nodes so that they may update their ledger. See also Bae, paras. 140-142; block height of the ledger, which is a common, synchronous state, as well as the state of the system and individual peers. Further, Applicant admits that a blockchain may employ a gossip protocol to synchronize a ledger state, see Specification, para. 5.)
The same motivation to combine as the independent claim applies here.
And Binns also teaches via execution of a gossip protocol (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers.)
which distributes blocks among the plurality of blockchain peers (Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources.)
from a leader peer among the plurality of blockchain peers based on the BDG. (col. 8, lns. 1-49; devices receiving the same content but offset in time. The first to receive the content is a lead peer. See also Goel, para. 55; transaction blocks are delivered from ordering node to all peer nodes. The ordering node is a leader peer. Examiner further notes that Applicant admits the preexistence of the lead peer, see Spec, Background, para. 6.)

With respect to Claim 7, modified Binns teaches the system of claim 1, and Bae also teaches wherein the processor is configured to prioritize delivery of the blocks to an endorser peer via the BDG. (paras. 28, 68, 96, 99; verification nodes that vote for blocks to be added to the blockchain, which are endorser peers. Examiner asserts that the known relationship between height and voting in order to achieve consensus, see para. 71-73, suggests prioritizing delivery to voters based on the BDG (which, in turn, considers height) on its own. Regardless, it would have been obvious to one of ordinary skill prior to the effective filing date to prioritize delivery of blocks to the verification nodes so that they could confirm validity and vote to add the transaction to the blockchain so that the transaction will be verifiable.)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-14, they are substantially similar to Claims 2-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Binns also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Col. 3, lns. 15-39; processor. Col. 3, lns. 15-39 and col. 3, ln. 58 – col. 4 ln. 15; device memory including magnetic storage media for storing instructions.)

With respect to Claims 16-20, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is representative and includes the limitations “generate a Block Delivery Graph (BDG) based on the state-and-QoS graph,” “identify a new block of the blockchain that is to be committed to a blockchain ledger…; and prioritize deliver of the new block…based on the BDG.”
Under the main grounds of rejection, Examiner concludes it was within the skill of the art to generate a graph that would identify which peers would send blocks to other peers to synchronize data. Under these alternate grounds, Examiner assumes that conclusion is untrue. Applicant relies upon the skill in the art to solve a series of linear equations to optimize block delivery for any optimization criteria an administrator/user would prefer, see Spec, paras. 54, 57-64, 69. Applicant provides no teaching for performing the act. Because the supplementary rule is not applicable to novel aspects of an invention, and because it would be insufficient if the art actually did not have the skill to enable the building of the BDG, the supplementary rule is insufficient to enable the above features of the claim. Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art.
Examiner therefore considers the undue experimentation factors – With respect to the breadth of the claims, it is unquestionable that the claims do not limit a particular manner of the actual block delivery of the block delivery graph, and the specification specifically posits that different optimization goals would exist. With respect to the nature of the invention, the invention includes, in one embodiment, computer code which performs block delivery according to any optimization standard. With respect to the state of the prior art and the level of ordinary skill, the view under this ground of rejection is that the art was not able to generate a block delivery graph based on QoS data prior to the instant invention. With respect to the amount of direction provided and the existence of working examples – the specification provides none. Finally, although computers are exceptionally predictable and one of skill has a level of ordinary skill that renders implementation of a solution easy, the feature of the claim relies upon the inventiveness of the artisan to come up with a solution. Further, the breadth of the claims calls for a solution for all system setups, for all network conditions, for all block states, and with an eye toward any possible optimization goal. Consequently the quantity of experimentation is high.
Examiner concludes that the claims would require undue experimentation to perform the identified features for the reasons above. Consequently, the claims are unenabled. See MPEP 2161.01 and 2164.01.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Remarks
Applicant argues at Remarks, pg. 9 that the combination of Binns/Bae/Chen fails to teach identifying a first/second subset of blockchain peers which perform a first/second blockchain transactional processing role.” While Examiner thinks Bae discloses two types of peers (verification and general) with different roles (para. 56), Examiner is content to assert Goel because it renders Chen redundant anyway. Goel discloses multiple peer roles.
Applicant argues at Remarks, pg. 11, that the independent claims are amended to recite nonobvious features and therefore requests withdrawal of the enablement rejection. Examiner fails to see why amending claims to include nonobvious subject matter would render an enablement rejection improper. Regardless, for the reasons previously cited Examiner intends to maintain this alternate ground of rejection to foreclose the continued argument against Binns not being a blockchain system.
It may be that Applicant’s statement that nonobvious matter was amended into the claims is meant to be a statement that Applicant no longer disputes the art’s ability to apply the Binns technique in a blockchain context. But due process requires Examiner to maintain the rejection in the event that Applicant will raise the argument again, because if Examiner were to withdraw the rejection now Examiner could not assert it again in response to argument as it would be a new ground of rejection. Examiner will reiterate for the record what Examiner previously stated: the purpose of the enablement rejection is to protect the public against an argument that the nonobviousness of the claims lies in the inability of the art to build a block delivery graph. If the claims are nonobvious for some other reason – for example, the particular considerations that were amended into the claim in the instant amendment - Examiner would withdraw the obviousness rejection as well as the enablement rejection and (assuming no other rejections were proper for some other reason) allow the claims. In other words, the fact that Examiner intends to maintain this rejection should not be seen as a bar to all avenues of allowance, only the one particular argument previously detailed.
But for the moment, the claims remain obvious. In addition, Claims 1-7 contain a small antecedent basis problem. All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449